Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (WO 2017/077846 A1, using machine translation from PatentScope).
Regarding Claim 1, Ueda discloses a resin composition comprising an epoxy resin composition, comprising an epoxy compound and an epoxy resin (para 0011). The epoxy compound is represented by the following Formula [1]:

    PNG
    media_image1.png
    66
    150
    media_image1.png
    Greyscale

Wherein each of R1 and R2 independently represents an alkyl group having 2 to 27 carbon atoms, R3 represents a hydrogen atom, provided that the total number of carbon atoms of -CR1R2R3 group is 10 to 30, X represents *-C (= O)O - or *-CH2O-, where * represents an end coupled to -CR1R2R3 group. L represents an alkylene group having 1 to 8 carbon atoms, and E represents a group represented by the following formula [2]:

    PNG
    media_image2.png
    80
    125
    media_image2.png
    Greyscale

wherein R4 to R5 each independently represent a hydrogen atom (para 0012).
Ueda further disclosed the epoxy resin may be a bisphenol diglycidyl ether or 1,6-dimethylolperfluorohexane diglycidyl ether (para 0025). Ueda discloses the ratio of the epoxy compound to the epoxy resin is 3:97 to 60:40 (para 0027), which is equivalent to 3.1-150 parts epoxy compound (claimed compound C) per 100 parts epoxy resin (claimed compound A). 
Ueda further discloses the resin composition comprises a base generator such as dicyandiamide (para 0054, line 5), in an amount of 0.1 to 20 parts by mass based on 100 parts by mass of the epoxy resin composition (para 0055). This would be equivalent to 0.1-16.6% of the total resin composition.
In light of the overlap between the claimed resin composition and that disclosed by Ueda, it would have been obvious to one of ordinary skill in the art to use a resin composition that is both disclosed by Ueda and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claim 7, Ueda discloses all the limitations of the present invention according to Claim 1 above. Ueda further discloses the resin composition may comprise a curing agent such as phenol novolak (para 0033).
Regarding Claim 8, Ueda discloses all the limitations of the present invention according to Claim 1 above. Ueda further discloses the resin composition cay comprise a curing accelerator (para 0037).
Regarding Claim 16, Ueda discloses all the limitations of the present invention according to Claim 1 above. Ueda further discloses the resin composition applied to a substrate with a flow coating method (para 0058).
Claims 12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda as applied to claim 1 above, and further in view of Tsuchikawa et al. (US 2010/0143728 A1).
Regarding Claim 12, Ueda discloses all the limitations of the present invention according to Claim 1 above. Ueda does not disclose the resin composition comprising a filler selected from the group as claimed.
Tsuchikawa teaches a resin composition for the insulation of electronics, which comprises epoxy resin and dicyandiamide (abstract), which further comprises a filler selected from silica, mica, talc, calcium carbonate, quartz powder, aluminum hydroxide, and magnesium hydroxide (para 0062, lines 1-6). Tsuchikawa teaches that silica, aluminum hydroxide, and magnesium hydroxide can each be used to improve heat resistance and flame resistance (para 0062, lines 7-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to incorporate the teachings of Tsuchikawa to create a resin composition comprising one or more of the above fillers. Doing so would improve heat resistance and flame resistance.
Regarding Claim 15, Ueda teaches all of the elements of the current invention as applied to Claim 1 above. Ueda does not teach an additive as claimed.
Tsuchikawa teaches a resin composition for the insulation of electronics comprising epoxy resin and DICY (abstract), which comprises a flame retardant (para 0064, line 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to incorporate the teachings of Tsuchikawa to create a resin composition comprising a flame retardant. Doing so would increase flame resistance. 
Regarding Claim 17, Ueda teaches all of the elements of the current invention as applied to Claim 16 above. Ueda does not teach a metal clad laminate comprising the prepreg laminated to a metal foil.
Tsuchikawa teaches a metal clad laminated plate comprising metal foil laminated to a prepreg comprising a resin composition (para 0033, No. 5). This produces a metal clad laminate suitable for electronics with balanced adhesive property, heat resistance, moisture resistance, flame resistance, and dielectric characteristics (para 0001).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to incorporate the teachings of Tsuchikawa to create a metal clad laminate as claimed. Doing so would produce a laminate suitable for electronics with balanced adhesive property, heat resistance, moisture resistance, flame resistance, and dielectric characteristics.
Regarding Claim 18, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 17 above. Tsuchikawa further teaches a printed wiring board comprising the metal clad laminate (para 0102, line 8). The solder heat resistance, moisture absorption, flame resistance, and dielectric characteristics are useful for electronic instruments (para 0102, lines 4-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a printed circuit board comprising the metal clad laminate as claimed. Doing so would create a product with solder heat resistance, moisture absorption, flame resistance, and dielectric characteristics useful for electronic instruments.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda as applied to claim 1 above, and further in view of Yaginuma et al. (US 2014/0073721 A1).
Regarding Claim 19, Ueda teaches all of the elements of the current invention as applied to Claim 1 above. Ueda does not teach a metal clad laminate comprising a metal foil coated with the resin composition.
Yaginuma teaches a resin sheet obtained by coating the surface of a metal foil or film with a solution of a resin composition and drying the solution (Claim 19). The resin sheet excels in flame retardancy, heat resistance, and electrical properties (para 0015). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to incorporate the teachings of Yaginuma to create a metal clad laminate which is prepared by coating a metal foil with the resin composition as claimed and drying the coated metal foil. Doing so would create a metal clad laminate with flame and heat resistance and electrical properties suitable for electronics.
Regarding Claim 20, Ueda in view of Yaginuma teaches all of the elements of the current invention as applies to Claim 19. Yaginuma further teaches a printed circuit board comprising the metal clad laminate (para 0052, lines 1-7). This produces a printed circuit board with a flame and heat resistant insulation with suitable electrical properties (para 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Yaginuma to create a printed circuit board comprising the metal clad laminate as claimed. Doing so would produce a printed circuit board with suitable flame and heat resistance and electrical properties.
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
Applicant points to the experimental data of the present specification and the supplemental data in the declaration submitted in October, 2021, to argue for the criticality of using DDS or DICY in combination with compound (C), at the specific amounts claimed. 
However, the data remains not commensurate in scope with the scope of the present claims. Specifically, the examples use two specific epoxy resins, BNE-210 and 1154, and one specific compound (C), FOLDI E101, whereas the claims encompass any phenolic epoxy resin and any compound (C) according to formula (I) as claimed. Further, the Examples are not commensurate in scope with the scope of the present claims because there is no data representing the upper and lower claimed limits of the amount of DDS or DICY (i.e. 7 to 11 wt% based on a dry weight of the resin composition) or the lower claimed limit of the amount of compound (C) (i.e. 15 parts by weight based on 100 parts by weight of the epoxy resin).
Applicant argues that none of Ueda, Tsuchikawa, and Yaginuma disclose using DDS or DICY in combination with the compound C in the amounts claimed in relation to the epoxy resin. 
However, as set forth above, Ueda does disclose the use of DICY in combination with claimed compound C as presently claimed. 
Applicant argues that Ueda is silent on using a specific amino group- containing hardener together with the compound (C) but rather teaches in the examples to use anhydride hardener in an amount much higher than claimed. Further, the reference teaches at least 15 kinds of thermal base generator.
However, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Additionally, while Ueda discloses other thermal base generators, it would have been obvious to select any of the thermal base generators, including DICY, absent evidence to the contrary. As set forth above, the data is not persuasive.
37. 	Applicant argues neither Tsuchikawa or Yaginuma solve the deficiency of Ueda. 
38.	However, as set forth above, Ueda does not have any deficiencies. Further, Tsuchikawa or Yaginuma are each used as a teaching reference, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather each reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787